DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see pages 8-9, filed 16 September, 2022, with respect to the rejection(s) of claim(s) 1-7 and 10-16 under 35 U.S.C. 102(a)(1) as being anticipated by SCHWARTZ and claim(s) 8 and 9 under 35 U.S.C. 103 as being unpatentable over SCHWARTZ, in view of OGINO, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of YASUI (US 2014/0110489 A1). YASUI is within the field of endeavor provided a vehicular heating control system, method, and program to control temperature within the vehicle by utilizing an air conditioning system and an electrothermal heater (abstract). YASUI teaches wherein an air heating unit (10, which includes heater core, 38, with engine coolant loop) configured to heat air conditioning air to be sent to the vehicle cabin (par. 61-62), a contact heating unit (64; par. 71) configured to heat a member that is in contact with a body of an occupant in the vehicle (par. 71), and a controller (62 and/or 64; par. 72). YASUI teaches wherein the air heating unit includes receiving water from a heater (par. 61), wherein the water is provided with target water temperatures (par. 75). When the contact heating unit is operated, YASUI teaches decreasing the target water temperature of the air heating unit (par. 78). It is recognized that, when the contact heating unit is operated, a user may experience higher warmth than the actual cabin temperature. As such, the threshold values of the target water temperatures are decreased, in addition to providing decreases in water temperature during different modes of operation (figure 4; par. 75; par. 78). As such, engine start ups only for obtaining heating effect may be suppressed, when the contact heating unit is on, so as to reduce a drop in fuel economy of the system to ensure heating of the interior of the vehicle (par. 78). In view of the teachings of YASUI, in combination with SCHWARTZ and OGINO, teaches the claimed invention as required by the claims.

RESPONSE TO AMENDMENTS
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 16 September, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-16 are pending.

Claim Interpretation
Applicant has amended the claims, such that limitations previously identified, at pages 2-5 of the Non-Final Office Action mailed on 20 June, 2022 as invoking claim interpretation under 35 U.S.C. 112(f),  no longer invoke claim interpretation under 35 U.S.C. 112(f). Particularly, the claim limitations are provided with sufficient structural definition, thereby failing the third prong of the three-prong test set forth in MPEP §2181. 

Claim Rejections - 35 USC § 112
Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the heater of the contact heating unit" in lines 8-10.  There is insufficient antecedent basis for this limitation in the claim. Particularly, the initial recitation of the claim is that a heat source is associated with the contact heating unit, but a heater is later recited as being associated with the contact heating unit.  Are the heater and heat source the same structures of the contact heating unit or separate structures?  Based on the specification and further claim amendments, it appears the initial recitation should have been amended to recite a heater, as opposed to a heat source. As such, it is being interpreted, for examination purposes, that claim 11 provides an initial recitation of a heater of a contact heating unit in line 5, so as to provide antecedent basis for the further recitations of the heater of a contact heating unit within claim 11, and the dependents thereof.
Claims 12-15 depend from rejected claim 11, and therefore, are further rejected for using the indefinite language identified above within the rejection of claim 11 and/or due to dependency from claim 11.
Claim 16 recites the limitation "the heater of the contact heating unit" in lines 9-12.  There is insufficient antecedent basis for this limitation in the claim. Particularly, the initial recitation of the claim is that a heat source is associated with the contact heating unit, but a heater is later recited as being associated with the contact heating unit.  Are the heater and heat source the same structures of the contact heating unit or separate structures?  Based on the specification and further claim amendments, it appears the initial recitation should have been amended to recite a heater, as opposed to a heat source. As such, it is being interpreted, for examination purposes, that claim 16 provides an initial recitation of a heater of a contact heating unit in line 5, so as to provide antecedent basis for the further recitations of the heater of a contact heating unit within claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHWARTZ (US 2019/0054825 A1 – published 21 February, 2019), in view of YASUI (US 2014/0110489 A1 – published 24 April, 2014).
As to claim 1, SCHWARTZ discloses a heating apparatus (54) for a vehicle (12), the heating apparatus comprising:
an air heating unit (H) configured to heat air conditioning air (74/74-1) to be sent into(par. 43) the vehicle cabin (56);
a contact heating unit (80) configured to heat a member (seat shown in figure 3, but not limited to such, as disclosed in par. 52) that is in contact with a body of an occupant in the vehicle (par. 56); and
an electronic control unit (64), wherein:
a heater(14’, in view of par. 43/58, in view of par. 43) of the air heating unit and a heater (80; par. 50) of the contact heating unit each are supplied with an electric power (par. 43 and 50) from one or more batteries (24); and
the electronic control unit is configured to decrease an electric power that is supplied to the heater of the air heating unit when the heater of the contact heating unit is on (par. 51-55 and 65-68) as compared to an electric power that is supplied to the heater of the air heating unit when the heater of the contact heating unit is off (par. 51, 53-55, 65-68, in view of electric power reduction when contact heating units, 80, are on versus when they are off).
However, SCHWARTZ does not further disclose the electronic control unit being configured to decrease a target water temperature of the air heating unit when the contact heating unit is on.
YASUI is within the field of endeavor provided a vehicular heating control system, method, and program to control temperature within the vehicle by utilizing an air conditioning system and an electrothermal heater (abstract). YASUI teaches wherein an air heating unit (10, which includes heater core, 38, with engine coolant loop) configured to heat air conditioning air to be sent to the vehicle cabin (par. 61-62), a contact heating unit (64; par. 71) configured to heat a member that is in contact with a body of an occupant in the vehicle (par. 71), and a controller (62 and/or 64; par. 72). YASUI teaches wherein the air heating unit includes receiving water from a heater (par. 61), wherein the water is provided with target water temperatures (par. 75). When the contact heating unit is operated, YASUI teaches decreasing the target water temperature of the air heating unit (par. 78). It is recognized that, when the contact heating unit is operated, a user may experience higher warmth than the actual cabin temperature. As such, the threshold values of the target water temperatures are decreased, in addition to providing decreases in water temperature during different modes of operation (figure 4; par. 75; par. 78). As such, engine startups only for obtaining heating effect may be suppressed, when the contact heating unit is on, so as to reduce a drop in fuel economy of the system to ensure heating of the interior of the vehicle (par. 78). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to modify SCHWARTZ with the teachings YASUI to cause the electronic control unit to decrease the target water temperature of the air heating unit when the contact heating unit is on to suppress degradation of the vehicles fuel economy, while limiting over heating of the passenger.

As to claim 2, SCHWARTZ, as modified by YASUI, further discloses wherein the electronic control unit is configured to decrease the electric power that is supplied to the heater of the air heating unit as the electric power that is supplied to the heater of the contact heating unit increases (par. 51, 53-55, 65-68).

As to claim 3, SCHWARTZ, as modified by YASUI, further discloses wherein the electronic control unit is configured to decrease a total electric power of the electric power that is supplied to the heater of the contact heating unit and the electric power that is supplied to the heater (par. 53) of the air heating unit when the heater of the contact heating unit is on(par. 51-55 and 65-68) as compared to the electric power that is supplied to the heater of the air heating unit when the heater of the contact heating unit is off (par. 51, 53-55, 65-68).

As to claim 4, SCHWARTZ, as modified by YASUI, discloses wherein the electronic control unit (par. 55) is configured to decrease the electric power that is supplied to the heater of the air heating unit as an outside air temperature (74; par. 58, in view of 45) outside the vehicle increases (par. 58 – 59).

As to claim 5, SCHWARTZ, as modified by YASUI, further discloses wherein:
the air heating unit is a hot-water heating unit configured to heat the air conditioning air as a result of passage of the air conditioning air around a heater core that is supplied with hot water (par. 43 and 68); and
the hot-water heating unit is a water heater configured to heat water and supply the hot water (figure 2, in view of par. 43 and 68).

As to claim 6, SCHWARTZ, as modified by YASUI, previously taught decreasing the water temperature of the air heating unit when the contact heating unit is on, in comparison to when the contact heating unit is on (see rejection of claim 1, wherein decreases in water temperature occur based on the operation of the contact heating unit which increases occupant’s warmth to decrease need to operate the engine to heat the coolant flowing to the heater core, and wherein in an eco mode and comfort mode the temperatures are higher, figure 4). SCHWARTZ further discloses wherein the electronic control unit is configured to adjust an electric power that is supplied to the water heater(par. 53) such that a water temperature of the hot water when the heater of the contract heating unit is on is lower than a water temperature of the hot water when the heater of the contact heating unit is off (MPEP §2114 – II; MPEP §2111.04 – II, in view of requirements of an apparatus claim, such that as the electric power is adjusted by the electronic controller based on operation of the contact heating unit, water temperature when the contact heating unit is on or off can be altered as claimed due to the power generated and supplied to the water by the water heater; par. 59-63).

As to claim 7, SCHWARTZ, as modified by YASUI, further discloses wherein the contact heating unit is a seat heater configured to heat a seat that is in contact with the body of the occupant (figure 3; par. 52).

As to claim 10, SCHWARTZ, as modified by YASUI, further discloses wherein the vehicle is an electric motor vehicle that is driven by using an electric power supplied from the one or more batteries (par. 37-38).

As to claim 11, SCHWARTZ discloses a method of controlling a heating apparatus (54) for a vehicle (12), the method comprising:
determining whether a heater (14’, in view of par. 43/58, in view of par. 43) of an air heating unit (H) configured to heat air conditioning air(74/74-1) to be sent into a vehicle cabin(par. 43) is on or off (par. 58-59);
determining whether a heater of a contact heating unit(80) configured to heat a member(seat shown in figure 3, but not limited to such, as disclosed in par. 52) that is in contact with a body of an occupant in the vehicle cabin(par. 56) is on or off (par. 60-64); and
decreasing an electric power that is supplied to the heater of the air heating unit when the heater of the contact heating unit is on(par. 51-55 and 65-68) as compared to an electric power that is supplied to the heater of the air heating unit when the heater of the contact heating unit is off (par. 51, 53-55, 65-68, in view of electric power reduction when contact heating units, 80, are on versus when they are off).
However, SCHWARTZ does not further disclose decreasing a target water temperature of the air heating unit when the contact heating unit is on.
YASUI is within the field of endeavor provided a vehicular heating control system, method, and program to control temperature within the vehicle by utilizing an air conditioning system and an electrothermal heater (abstract). YASUI teaches wherein an air heating unit (10, which includes heater core, 38, with engine coolant loop) configured to heat air conditioning air to be sent to the vehicle cabin (par. 61-62), a contact heating unit (64; par. 71) configured to heat a member that is in contact with a body of an occupant in the vehicle (par. 71), and a controller (62 and/or 64; par. 72). YASUI teaches wherein the air heating unit includes receiving water from a heater (par. 61), wherein the water is provided with target water temperatures (par. 75). When the contact heating unit is operated, YASUI teaches decreasing the target water temperature of the air heating unit (par. 78). It is recognized that, when the contact heating unit is operated, a user may experience higher warmth than the actual cabin temperature. As such, the threshold values of the target water temperatures are decreased, in addition to providing decreases in water temperature during different modes of operation (figure 4; par. 75; par. 78). As such, engine startups only for obtaining heating effect may be suppressed, when the contact heating unit is on, so as to reduce a drop in fuel economy of the system to ensure heating of the interior of the vehicle (par. 78). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to modify SCHWARTZ with the teachings YASUI to cause a decrease of the target water temperature of the air heating unit when the contact heating unit is on to suppress degradation of the vehicles fuel economy, while limiting over heating of the passenger.

As to claim 12, SCHWARTZ, as modified by YASUI, further discloses wherein decreasing the electric power that is supplied to the heater of the air heating unit as the electric power that is supplied to the heater of the contact heating unit increases (par. 51, 53-55, 65-68).

As to claim 13, SCHWARTZ, as modified by YASUI, further discloses decreasing a total electric power of the electric power that is supplied to the heater of the contact heating unit and the electric power that is supplied to the heater (par. 53) of the air heating unit when the heater of the contact heating unit is on(par. 51-55 and 65-68) as compared to the electric power that is supplied to the heater of the air heating unit when the heater of the contact heating unit is off (par. 51, 53-55, 65-68).

As to claim 14, SCHWARTZ, as modified by YASUI, further discloses decreasing the electric power that is supplied to the heater of the air heating unit as an outside air temperature (74; par. 58, in view of 45) outside the vehicle increases (par. 58 – 59).

As to claim 15, SCHWARTZ, as modified by YASUI, previously taught decreasing the water temperature of the air heating unit when the contact heating unit is on, in comparison to when the contact heating unit is on (see rejection of claim 11, wherein decreases in water temperature occur based on the operation of the contact heating unit which increases occupant’s warmth to decrease need to operate the engine to heat the coolant flowing to the heater core, and wherein in an eco mode and comfort mode the temperatures are higher, figure 4). SCHWARTZ, further, discloses wherein:
the air heating unit is a hot-water heating unit configured to heat the air conditioning air as a result of passage of the air conditioning air around a heater core that is supplied with hot water (par. 43 and 68); 
the heat source of the hot-water heating unit is a water heater configured to heat water and supply the hot water (figure 2, in view of par. 43 and 68); and
the method further comprising adjusting an electric power that is supplied to the water heater(par. 53) such that a water temperature of the hot water when the heater of the contract heating unit is on is lower than a water temperature of the hot water when the heater of the contact heating unit is off (par. 59-63).

As to claim 16, SCHWARTZ discloses a non-transitory storage medium storing instructions that are executable by one or more processors and that cause one or more processors to perform functions comprising (par. 55):
determining whether a heater (14’, in view of par. 43/58, in view of par. 43) of an air heating unit (H) configured to heat air conditioning air(74/74-1) to be sent into a vehicle cabin(par. 43) is on or off (par. 58-59);
determining whether a heater of a contact heating unit(80) configured to heat a member(seat shown in figure 3, but not limited to such, as disclosed in par. 52) that is in contact with a body of an occupant in the vehicle cabin(par. 56) is on or off (par. 60-64); and
decreasing an electric power that is supplied to the heater of the air heating unit when the heater of the contact heating unit is on(par. 51-55 and 65-68) as compared to an electric power that is supplied to the heater of the air heating unit when the heater of the contact heating unit is off (par. 51, 53-55, 65-68, in view of electric power reduction when contact heating units, 80, are on versus when they are off).
However, SCHWARTZ does not further disclose decreasing a target water temperature of the air heating unit when the contact heating unit is on.
YASUI is within the field of endeavor provided a vehicular heating control system, method, and program to control temperature within the vehicle by utilizing an air conditioning system and an electrothermal heater (abstract). YASUI teaches wherein an air heating unit (10, which includes heater core, 38, with engine coolant loop) configured to heat air conditioning air to be sent to the vehicle cabin (par. 61-62), a contact heating unit (64; par. 71) configured to heat a member that is in contact with a body of an occupant in the vehicle (par. 71), and a controller (62 and/or 64; par. 72). YASUI teaches wherein the air heating unit includes receiving water from a heater (par. 61), wherein the water is provided with target water temperatures (par. 75). When the contact heating unit is operated, YASUI teaches decreasing the target water temperature of the air heating unit (par. 78). It is recognized that, when the contact heating unit is operated, a user may experience higher warmth than the actual cabin temperature. As such, the threshold values of the target water temperatures are decreased, in addition to providing decreases in water temperature during different modes of operation (figure 4; par. 75; par. 78). As such, engine startups only for obtaining heating effect may be suppressed, when the contact heating unit is on, so as to reduce a drop in fuel economy of the system to ensure heating of the interior of the vehicle (par. 78). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the effective filing date of the claimed invention, to modify SCHWARTZ with the teachings YASUI to cause a decrease of the target water temperature of the air heating unit when the contact heating unit is on to suppress degradation of the vehicles fuel economy, while limiting over heating of the passenger.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHWARTZ (US 2019/0054825 A1 – published 21 February, 2019), in view of YASUI (US 2014/0110489 A1 – published 24 April, 2014) and OGINO (US 8,884,191 B2 – published 11 November, 2014).
As to claim 8, SCHWARTZ, as modified by YASUI, recognizes that the positioning of the contact heating unit (80) may be located at another location than the seat of the vehicle (par. 52,in view of figure 3). However, SCHWARTZ does not explicitly disclose the other location being a steering wheel, such that the contact heating unit is a steering wheel heater configured to heat a steering wheel that is in contact with a hand of the occupant.
OGINO, however, teaches wherein it is known to provide flexible planar heating elements installed under skins of seat cushions and the back of a seat (col.7,lines 52-65), a heating wire within the steering wheel (col.7,lines  52- 65), ceiling (figure 6a; col.6, lines 1-11), armrests, side door panels and/or within a floor of the vehicle (col. 6, line 48-col. 7, line 9) for the purposes of supplied heat in a directed manner to ensure occupants physically feel warmness without any discomfort (col. 1, lines  57-59). Therefore, when there are a finite number of identified, predictable solutions, i.e. seats, steering wheels, armrests, side door panels, ceilings and/or floors of a vehicle, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. ensuring warming of an occupant by the positioning of a contact heating unit within various structures of a vehicle interior, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify SCHWARTZ, by trying to provide the contact heating unit within a steering wheel, so as to be a steering wheel heater, and configured to heat a steering wheel that is in contact with a hand of an occupant, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP §2143(I)(E).

As to claim 9, SCHWARTZ, as modified by YASUI, recognizes that the positioning of the contact heating unit (80) may be located at another location than the seat of the vehicle (par. 52,in view of figure 3). However, SCHWARTZ does not explicitly disclose the other location being a floor, such that the contact heating unit is a floor heater configured to heat a floor that is in contact with a foot of the occupant.
OGINO, however, teaches wherein it is known to provide flexible planar heating elements installed under skins of seat cushions and the back of a seat (col.7,lines 52-65), a heating wire within the steering wheel (col.7,lines  52- 65), ceiling (figure 6a; col.6, lines 1-11), armrests, side door panels and/or within a floor of the vehicle (col. 6, line 48-col. 7, line 9) for the purposes of supplied heat in a directed manner to ensure occupants physically feel warmness without any discomfort (col. 1, lines  57-59). Therefore, when there are a finite number of identified, predictable solutions, i.e. seats, steering wheels, armrests, side door panels, ceilings and/or floors of a vehicle, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. ensuring warming of an occupant by the positioning of a contact heating unit within various structures of a vehicle interior, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify SCHWARTZ, by trying to provide the contact heating unit within a floor, so as to be a floor heater, and configured to heat a floor that is in contact with a foot of an occupant, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP §2143(I)(E).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/16/2022